Case 18-15286        Doc 35     Filed 03/25/19     Entered 03/25/19 16:42:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 15286
         Demitrius J Martin
         Kimberly Lettece Martin
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15286           Doc 35   Filed 03/25/19    Entered 03/25/19 16:42:38                Desc         Page 2
                                                  of 4



 Receipts:

          Total paid by or on behalf of the debtor             $1,260.00
          Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $1,260.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $1,203.30
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                         $56.70
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,260.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 AT T U-Verse                    Unsecured          71.00           NA              NA            0.00       0.00
 ATT Mobility                    Unsecured      1,752.00            NA              NA            0.00       0.00
 Capital ONE BANK USA N.A.       Unsecured      1,820.00            NA              NA            0.00       0.00
 Capital ONE N.A.                Unsecured      1,717.00            NA              NA            0.00       0.00
 Centegra Health System          Unsecured      2,231.00            NA              NA            0.00       0.00
 Children's Medical Group        Unsecured         110.00           NA              NA            0.00       0.00
 Comcast Cable                   Unsecured         226.00           NA              NA            0.00       0.00
 Comenity BANK                   Unsecured         232.00           NA              NA            0.00       0.00
 Comenity BANK                   Unsecured         799.00           NA              NA            0.00       0.00
 Comenity BANK                   Unsecured      1,510.00            NA              NA            0.00       0.00
 Comenity BANK                   Unsecured      1,826.00            NA              NA            0.00       0.00
 Commonwealth Edison             Unsecured         213.00           NA              NA            0.00       0.00
 Commonwealth Edison Company     Unsecured         300.00           NA              NA            0.00       0.00
 Employment Security Dept.       Unsecured      7,251.00            NA              NA            0.00       0.00
 First Premier Bank              Unsecured         436.00           NA              NA            0.00       0.00
 First Premier Bank              Unsecured         535.00           NA              NA            0.00       0.00
 H & R Accounts INC              Unsecured         444.00           NA              NA            0.00       0.00
 H & R Accounts INC              Unsecured      4,663.00            NA              NA            0.00       0.00
 IL Dept. Employment Security    Unsecured     13,406.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414   Priority       3,039.00         124.52          124.52           0.00       0.00
 Illinois Dept of Revenue 0414   Unsecured           0.00         12.40           12.40           0.00       0.00
 Illinois Tollway                Unsecured         800.00           NA              NA            0.00       0.00
 Internal Revenue Service        Priority       7,228.00     10,653.57        10,653.57           0.00       0.00
 Internal Revenue Service        Priority            0.00    10,653.57        10,653.57           0.00       0.00
 Internal Revenue Service        Unsecured           0.00      9,440.94        9,440.94           0.00       0.00
 Internal Revenue Service        Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service        Unsecured           0.00      9,440.94        9,440.94           0.00       0.00
 Jefferson Capital Systems LLC   Secured       12,536.00     12,735.69        12,735.69           0.00       0.00
 KAY Jewelers                    Unsecured      2,344.00            NA              NA            0.00       0.00
 KAY Jewelers                    Unsecured      3,894.00            NA              NA            0.00       0.00
 Kohls/Capone                    Unsecured      1,901.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-15286                  Doc 35   Filed 03/25/19    Entered 03/25/19 16:42:38                Desc       Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim         Claim         Claim        Principal       Int.
 Name                                       Class   Scheduled      Asserted      Allowed         Paid          Paid
 Kohls/Capone                           Unsecured      2,492.00            NA           NA             0.00        0.00
 McHenry County                         Unsecured         323.00           NA           NA             0.00        0.00
 McHenry Pathology                      Unsecured         125.00           NA           NA             0.00        0.00
 Merchants Credit Guide                 Unsecured          64.00           NA           NA             0.00        0.00
 Montgomery Ward                        Unsecured         206.00           NA           NA             0.00        0.00
 Nationwide Bank                        Unsecured      5,000.00            NA           NA             0.00        0.00
 Nationwide Insurance                   Unsecured         105.00           NA           NA             0.00        0.00
 Nationwide Insurance                   Unsecured         202.00           NA           NA             0.00        0.00
 Nicor Gas                              Unsecured         242.00           NA           NA             0.00        0.00
 OneClickCash                           Unsecured         500.00           NA           NA             0.00        0.00
 Oneunited BANK                         Unsecured          69.00           NA           NA             0.00        0.00
 PLS Financial Solutions                Unsecured      1,495.00            NA           NA             0.00        0.00
 Prestige Financial Services            Secured        9,750.00       9,643.30     9,643.30            0.00        0.00
 Shaishav Thakkar                       Unsecured      1,000.00            NA           NA             0.00        0.00
 Spectrum                               Unsecured         800.00           NA           NA             0.00        0.00
 Sprint                                 Unsecured      1,401.00            NA           NA             0.00        0.00
 Sprint                                 Unsecured         786.00           NA           NA             0.00        0.00
 Verizon Wireless                       Unsecured      1,857.00            NA           NA             0.00        0.00
 Village of Hanover Park                Unsecured         200.00           NA           NA             0.00        0.00
 Wakefield & Associates                 Unsecured         397.00           NA           NA             0.00        0.00
 Wakefield & Associates                 Unsecured         595.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim           Principal                Interest
                                                                   Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                             $0.00                  $0.00               $0.00
       Mortgage Arrearage                                           $0.00                  $0.00               $0.00
       Debt Secured by Vehicle                                 $22,378.99                  $0.00               $0.00
       All Other Secured                                            $0.00                  $0.00               $0.00
 TOTAL SECURED:                                                $22,378.99                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                  $0.00               $0.00
        All Other Priority                                     $21,431.66                  $0.00               $0.00
 TOTAL PRIORITY:                                               $21,431.66                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                   $18,894.28                  $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15286        Doc 35      Filed 03/25/19     Entered 03/25/19 16:42:38            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $1,260.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,260.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
